Citation Nr: 1028350	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-37 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than February 17, 
2006, for the award of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 17, 
2006, for the award of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.G.



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to November 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO granted 
service connection for PTSD in a September 2006 rating decision 
and assigned the Veteran a 70 percent disability evaluation with 
an effective date of February 17, 2006.  In a May 2007 rating 
decision the RO granted TDIU and assigned an effective date of 
February 17, 2006.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the above RO in June 2010; a 
transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 & Supp. 2009).


FINDINGS OF FACT

1.  There is no evidence of record demonstrating that the Veteran 
met the criteria for service connection for PTSD prior to 
February 17, 2006.

2.  There is no evidence of record demonstrating that the Veteran 
was unable to obtain or maintain substantially gainful employment 
due to service-connected disabilities prior to February 17, 2006.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 17, 
2006, for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2) (2009).

2.  The criteria for an effective date for an award of TDIU prior 
to February 17, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.157, 
3.340, 3.341(a), 3.400(o)(2), 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In April 2007 and January 2008 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed him that VA would assist 
him in obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the rating decision and SOC explained the 
basis for the RO's action, and the SOC provided him with an 
additional period to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the U.S. Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as disability rating and 
effective date.  This requirement was fulfilled in the April 2007 
letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

II.  Background and Analysis

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows that 
the veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected disabilities 
are sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, for 
extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

With regard to claims for increase or a total disability rating 
based on individual unemployability, VA laws and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor," unless specifically provided 
otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides 
otherwise, by stating that the effective date of an increased 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  Under 
38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one year 
from such date otherwise, date of receipt of claim."  See Harper 
v. Brown, 10 Vet. App. 125 (1997). 

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is received.  
While the term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant or his duly 
authorized representative, may be considered an informal claim.  
Such claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b)(1).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application to:  
(1) evidence that an increase in disability had occurred; and (2) 
to the receipt of an application within one year after that 
increase in disability.  The application referred to must be an 
application on the basis of which the increased rating was 
awarded, because there would be no reason to adjudicate the 
question of the effective date prior to the award of a rating 
increase, just as there would be no reason to assign a disability 
rating on a disability-compensation claim until service 
connection had been awarded. 

In summary, therefore, 38 U.S.C.A. § 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of an application for an increase, if an increase to the 
next disability level is ascertainable, and if a claim is 
received within one year thereafter.  VA must review all the 
evidence of record, not just evidence not previously considered.  
The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase in 
disability precedes the claim for increase, provided also that 
the claim for increase is received within one year after such 
increase in disability.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt of 
the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than one year 
prior to receipt of the claim for increase.  Hazan v. Gober, 10 
Vet. App. 511 (1997).

An appeal consists of a timely filed Notice of Disagreement (NOD) 
in writing, and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Thus, an appeal of a 
rating action is initiated by submission of an NOD within one 
year after issuance of the rating action being appealed.  38 
C.F.R. § 20.302.  The law requires that a communication from a 
claimant contain certain information to constitute an NOD.  While 
special wording is not required, the NOD must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  Additional basic requirements for a timely appeal are 
that it must be filed within 60 days after the mailing of the SOC 
or within the remainder of the one-year period from the date of 
mailing of the notice of the determination being appealed, 
whichever is later.  The issue of timeliness may also be 
appealed.  See 38 U.S.C.A. § 7105.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies this 
to mean, except as otherwise provided, that the effective date of 
an award of benefits will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.

If a decision by the RO goes unappealed, it is final.  A final 
and binding RO decision shall not be subject to revision on the 
same factual basis except by duly constituted appellate 
authorities, or on the basis of clear and unmistakable error 
(CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  
If a claimant wishes to reasonably raise CUE, "there must be 
some degree of specificity as to what the alleged error is and, 
unless it is the kind of error . . . that, if true, would be 
clear and unmistakable error on its face, persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

The record shows that the Veteran previously was denied service 
connection for a neuropsychiatric condition in an August 1953 
Board decision.  In November 1984, he filed a claim of service 
connection for an acquired psychiatric disorder, and in a January 
1985 rating decision the RO denied that claim.  The Veteran did 
not perfect a timely appeal to the Board, and the decision became 
final.  In October 1993, he filed a claim for service connection 
for a psychiatric disorder, and in an August 1994 rating decision 
the RO denied the claim.  Again, the Veteran did not appeal, so 
that decision was also final.  Again, in July 1996, he filed a 
claim for service connection for a psychiatric condition, an RO 
decision in February 1997 denied the claim, and he did not 
appeal.   

On February 17, 2006, the Veteran filed a claim for service 
connection for PTSD.  In September 2006, after evidentiary 
development and adjudication, the RO granted service connection 
for PTSD, as of the date of the claim, and assigned an evaluation 
of 70 percent.  The Veteran did not appeal that decision, and 
thus it was final. 

In October 2006, he filed a claim for TDIU.  In a May 2007 rating 
decision the RO granted TDIU with an effective date of February 
17, 2006.  In February 2008 the Veteran filed a claim for an 
effective date earlier than "February 14, 2006"for PTSD and 
TDIU.

The Veteran's representative raised an argument at the June 2010 
hearing that there may have been previous claims which the 
Veteran had made regarding service connection for a psychiatric 
disorder and which were not adjudicated by the RO.  As examples 
he mentioned possible comments about a claim during VA treatment 
or in other contexts.  It appears that the representative was 
alluding to a theory that one or more claims in the past may have 
been left unadjudicated by the RO, and therefore could be the 
basis for a finding that the Veteran's claim for service 
connection for PTSD (or other mental disorder) was pending and 
nonfinal for a period of years before the effective date now on 
appeal.


The Board appreciates the representative's advocacy on behalf of 
the Veteran.  However, a careful review of the evidentiary record 
before the Board does not show any such previous unadjudicated 
claims.  Several previous claims were evaluated in adjudicative 
decisions which the Veteran never appealed, and one was appealed 
to, and denied by, the Board.  Furthermore, neither the Veteran 
nor his representative has raised a contention that the RO or 
Board committed CUE in the prior final decisions.  In the instant 
case, because the prior Board and RO rating decisions become 
final, the Veteran could only obtain an earlier effective date 
for service connection for PTSD by showing that a previous 
decision was a product of CUE, and such an allegation must be 
presented to the RO in the first instance.

The Court's holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
dictates that the Veteran's claim for an earlier effective date 
for service connection for PTSD must fail.  To the extent that he 
intended his current claim to be a "freestanding" claim for an 
earlier effective date for service connection for PTSD, "such a 
possibility vitiates the rule of finality."  Rudd, 20 Vet. App. 
at 300.  A freestanding claim for an earlier effective date for 
service connection for PTSD seeks a benefit not provided by law.  
As noted above, when the law is dispositive against a claim, as 
here, the claim must be denied or the appeal terminated.  
Sabonis, supra, at 430.  Therefore, pursuant to Rudd, this appeal 
must be denied.  

The appeal for an earlier effective date earlier than February 
17, 2006, for the award of TDIU was timely because it was filed 
within a year after the RO's rating decision awarding TDIU.  See 
38 C.F.R. § 20.302.  However, the basis for the award of TDIU was 
the limitations on employability caused by the Veteran's service-
connected PTSD.  Furthermore, the Veteran does not have any other 
service-connected disorders. 

Because the Veteran is not entitled as a matter of law to an 
effective date earlier than February 17, 2006, for the award of 
service connection for PTSD, he cannot be entitled to for an 
earlier effective date for the award of TDIU because there are no 
earlier service-connected disabilities on which to base such an 
award.  See 38 C.F.R. § 4.16. 

Thus, the preponderance of the evidence, and the law, are against 
the claim for TDIU prior to February 17, 2006, the benefit-of-
the-doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An effective date earlier than February 17, 2006, for the award 
of service connection for PTSD is denied.

An effective date earlier than February 17, 2006, for individual 
unemployability is denied.



___________________________
ANDREW J. MULLEN	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


